[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 236 
Plaintiff has held the office of register of deeds for Oakland county since January 1, 1939, having been re-elected for each succeeding term. In March, 1942, he enlisted in the United States navy. On June 19th, following, he was assigned to active duty, continuing in the service until his final discharge on October 15, 1944. During this period the work of the office was carried on by plaintiff's deputy and employees. Plaintiff claims that he communicated with the deputy from time to time regarding office affairs, that he returned to Pontiac at intervals, and on each occasion gave as much time to the affairs of the office as was possible.
During the time that plaintiff was in active service in the navy he did not draw the salary fixed for the office pursuant to action of the board of *Page 237 
supervisors. At his request no checks were issued to him. On his discharge from service he undertook to arrive at a settlement with the board of county auditors for his salary during the period in question. No agreement was reached, however, and plaintiff, under date of December 20, 1944, filed a claim for salary from July 15, 1942, to October 15, 1944, in the aggregate sum of $8,637.50. Defendant board denied the claim, whereupon plaintiff appealed to the circuit court. Plaintiff there recovered judgment for the amount of his claim, together with interest from the date of demand for payment. It is conceded that the amount of the judgment was correct if plaintiff was entitled to recover at all.
Defendant board of auditors, in rejecting plaintiff's claim, relied on certain provisions of Act No. 275, Pub. Acts 1913 (1 Comp. Laws 1929, § 1203 et seq. [Stat. Ann. § 5.551 etseq.]). Section 9 of said act, so far as material here, reads as follows:
"The said board shall have power, and it is hereby expressly authorized and directed:
"First, To audit all claims which are chargeable against the said county, as in section 8 above provided, and to draw warrants therefor, duly signed by its chairman and countersigned by the clerk; but no warrant shall be drawn or issued by said board except for the amount of a just claim against said county, which has been duly allowed by said board.
Section 8, referred to in the provision above quoted, reads in part:
"No claim against any county adopting the provisions of this act, including all claims incurred by the county drain commissioner, shall be paid by the treasurer of said county until it shall have been duly audited and allowed by the board of *Page 238 
county auditors, and payment of an audited claim shall be made only upon a warrant duly signed by the chairman of said board, and countersigned by the clerk, excepting salaries fixed by law or the board of supervisors of said county and jury and witness fees, primary school money and such other funds as may come into the hands of the county treasurer, which are created by and disbursed under special statutes relating thereto."
Said Act No. 275 of 1913 is entitled:
"An act to authorize the boards of supervisors of counties to create a board of county auditors, appoint such officers, and prescribe their powers, duties and compensation."
It is the position of the defendant board that, having been created pursuant to the provisions of this act, it is subject to the provisions thereof, including section 9, above quoted, and that it may not properly allow a claim unless such claim is, in the judgment of the board a "just claim." In a communication to plaintiff advising him that his claim had been disallowed, the board said:
"You will notice that the word `just' appears to be the yardstick by which we, as a board, must be guided in auditing a claim for payment."
This statement summarizes the position of the defendants in the trial court, and on appeal to this court. It is not denied that plaintiff's claim is a legal one, but it is insisted that it must meet the further test of being "just" within the meaning of ordinary definitions of that word.
Counsel for defendants contends in his brief that plaintiff had the choice of two remedies, either a mandamus proceeding to compel the payment of salary, based on plaintiff's legal rights, or the presentation *Page 239 
of his claim to the board of auditors for action thereon. It is argued that, having chosen the latter method of procedure, plaintiff thereby subjected his claim to the right of defendant board to reject it for the reason given as the basis for such action, namely, that it was not, in the opinion of the board, a just claim.
No question can be raised as to the legality of plaintiff's claim against the defendants. He was the lawful incumbent of the office during the period for which he seeks to recover the salary. There is nothing in the record to indicate that the duties pertaining to said office were not properly performed under the directions of plaintiff's deputy, with such aid and assistance as plaintiff was able to give from time to time. He was during the period in question responsible for the conduct of the office.
In rejecting the claim the defendant board asserted that plaintiff induced the board members to believe that no claim for salary would be made during the time that he was in active service in the navy. The record indicates, however, that plaintiff merely requested that no checks be drawn to him during that period. However, if he had expressly agreed to waive his salary, such waiver would not have been binding. In Lee v.County of Macomb, 288 Mich. 233, the plaintiff, the county commissioner of schools, signed a written waiver releasing his right to a portion of the salary previously fixed by the board of supervisors of the county. Later he filed a claim against the county, and appealed to the circuit court from the denial of the claim. In affirming a judgment in his favor this court said (p. 237):
"Compensation to a public officer is a matter of statute, not of contract, and is incidental to office. It is not a matter to be fixed by contract, or that *Page 240 
can be so fixed, either before or after the term commences.Nelson v. City of Superior, 109 Wis. 618 (85 N.W. 412). Waiver being contractual in its nature can be no more effective as a bar than an express agreement or contract, and cannot arise from a transaction in respect to a matter about which the express contract would be invalid as against public policy. Salley v.McCoy, 182 S.C. 249, 281 (189 S.E. 196).
"The salary of an officer, when once fixed in the manner prescribed by law, can be changed only by a like compliance with the statutory conditions; and by accepting a smaller amount than that to which he is entitled, the officer does not waive his right to recover the full salary. Ruell v. City of Alpena,108 Mich. 290. The acceptance of less compensation than that established by law for the office does not estop an officer from subsequently claiming the legal compensation. Kaminski v.Wayne County Board of Auditors, 287 Mich. 62. `One of the reasons for the rule that an official's salary cannot be reduced during his definite term is to prevent the use of an indirect method to discharge an official during such term by the subterfuge of reducing his salary.' Bodell v. City of BattleCreek, 270 Mich. 445, 448. `The wisdom of a provision prohibiting any change either by increase or reduction of a public officer's salary during his term has been universally recognized. Such provisions are common in constitutions and statutes of the various States, and the courts have been firm in restraining attempts to evade them. This court has been in line with the general rule when deciding cases where phases of the question have arisen.' Barrus v. Engel, 186 Mich. 540, 544.
"No principle of waiver or estoppel precludes plaintiff from recovering the balance of the full amount of his fixed salary for the term of office. The salary which is fixed by statute cannot be *Page 241 
changed by agreement either before or after the term commences."
In determining the proper interpretation of the provision of the statute on which defendants rely, the language of article 8, § 9, of the State Constitution (1908) is significant. Said section provides:
"The boards of supervisors, or in counties having county auditors, such auditors, shall adjust all claims against their respective counties; appeals may be taken from such decisions of the boards of supervisors or auditors to the circuit court in such manner as shall be prescribed by law."
It will be noted that the mandate thus given is not limited to the auditing and adjustment of such claims as the boards referred to may consider just. It is also significant that Act No. 58, Pub. Acts 1909, entitled: "An act relative to the adjustment and payment of claims against counties, and to provide appeals from the disallowance thereof" (1 Comp. Laws 1929, § 1186 et seq.
[Stat. Ann. § 5.521 et seq.]), follows, in section 1 thereof, the language of the Constitution. Said section reads:
"It shall be the duty of the board of supervisors of each county, or the board of county auditors in counties having a board of county auditors, to adjust, allow and authorize the payment of all claims against the particular county, and any claims not adjusted and ordered paid by the said board of supervisors or board of county auditors, as the case may be, except as provided in this act, shall not be paid. Any claim or any part or portion thereof which may be adjusted or allowed by the board of supervisors or the board of county auditors shall be paid out of the county treasury in the manner provided by general law." *Page 242 
Similarly, Act No. 301, Pub. Acts 1923 (1 Comp. Laws 1929, § 1219 et seq., as amended by Act No. 303, Pub. Acts 1931 [Comp. Laws Supp. 1940, § 1219 et seq., Stat. Ann. § 5.571 etseq.]), in section 3, makes it the duty of the committee, created under said act, to "audit all claims which are chargeable against the county." Similar language is found in Act No. 63, Pub. Acts 1889 (1 Comp. Laws 1929, § 1226 et seq. [Stat. Ann. § 5.601 et seq.]), relating to the powers and duties of the board of auditors for Wayne county. It is settled by prior decisions of this Court construing such provisions that county boards cannot refuse to pay claims fixed by law, and that they may be compelled, in a proper proceeding, to do so. People, ex rel.Bristow, v. Macomb County Supervisors, 3 Mich. 475; People,ex rel. Schmittdeil, v. Wayne County Auditors, 13 Mich. 233. Other decisions are of like import. See, also, Gillespie v.Oakland County Auditors, 267 Mich. 483; Holland v. Adams,269 Mich. 371; Atlas v. Wayne County Board of Auditors,281 Mich. 596.
We do not think that it was the intention of the legislature in the enactment of Act No. 275, Pub. Acts 1913, to subject boards of county auditors functioning thereunder to any other or different rule than is contemplated by the constitutional provision above quoted and by the other legislative enactments referred to. The provisions of Act No. 275 must be read in the light of the constitutional mandate and in such manner as to accord with the general legislative policy relating to the subject matter. If by the act specifically in question here an attempt was made to prescribe a rule or "yardstick," not contemplated by the Constitution, such attempt must be regarded as ineffective. However, *Page 243 
under established principles of statutory construction, the language of the act must be construed, if possible, so as to obviate any conflict. It is apparent that the legislature intended to provide for the allowance of lawful claims against counties subject to the act, and for the payment of such claims in the manner prescribed. The expression "just claims" has no peculiar or fixed meaning. It must, we think, be regarded as including obligations of the county that are lawfully due and payable and to the payment of which the county has no legal defense. The question of liability and the extent thereof must be determined in each case on the basis of the facts and the law.
The recent decision of the supreme court of Iowa in Wisdom v.Board of Supervisors of Polk County, 236 Iowa, 669 (19 N.W. [2d] 602), is in point. The statute there before the court imposed liability on counties for injuries to sheep, caused by dogs or wolves. With reference to the allowance of claims (Code of 1939, chap. 277, § 5454) it was provided:
"The board shall act on such claims within a reasonable time and allow such part thereof as it may deem just."
In answering the argument that the board was authorized to exercise a "sound judicial discretion" in passing upon each claim it was said:
"We are of the opinion that the statute, section 5454, is no grant of arbitrary power to the board. The command to the board is that it `shall act' and `shall allow' such part of the claim as it may `deem just.' The word `just' means reasonable, correct, true, due. (Webster's New International Dictionary.) This fund is primarily created as a fund to *Page 244 
which claimants for injuries to domestic animals are to resort. In passing upon claims, the board's inquiry should ordinarily be directed to the following: (1) Was the claimant the owner of the domestic animals killed or injured? (2) Were they injured or killed by wolves or by dogs, not owned by claimant, within 10 days from the date of the filing of the claim (or the date the owner or his agent had knowledge of such injury or killing?) (3) What was the extent of the damage based upon the value of the animals injured or killed?"
A like conclusion was reached in Culley v. Hardenbergh, 1 Denio (N.Y.), 508. There the court had occasion to interpret a contract in which provision was made for "just and reasonable compensation." In construing such provision it was said:
"I am of opinion that the words in the agreement `a just andreasonable compensation for the services rendered' by the solicitors, mean neither more nor less than the fees or compensation allowed by law for the services."
See, also, Peck v. Botsford, 7 Conn. 172 (18 Am. Dec. 92);Ludlow v. Ramsey, 11 Wall. (78 U.S.) 581 (20 L.Ed. 216);Insurance Co. v. Rodell, 95 U.S. 232 (24 L.Ed. 433).
The trial court, in determining that plaintiff was entitled to recover, reached the correct conclusion. The judgment is affirmed, with costs to appellee.
SHARPE, REID, NORTH, and STARR, JJ., concurred with CARR, J.